

Exhibit 10.69
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”), is dated as of June 28, 2010, by and
between Hennan Shuncheng Group Coal Coke Co., Ltd., a PRC Company (the
“Company”), and Wang Xinshun (the “Executive”).


WITNESSETH


WHEREAS, the Company desires to employ the Executive, and the Executive desires
to accept such employment, on the terms and conditions set forth herein,
effective as of the date hereof.


NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, it
is hereby agreed as follows:


1.        Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby accepts such employment, upon the terms and conditions set
forth herein. Executive’s primary office location shall be in Anyang, but
Executive shall be expected to perform many work-related duties in other
locations in China and in the United States as well.


2.        Term. This Agreement shall commence on the date hereof (the
“Commencement Date”) and terminate on the fifth anniversary thereof, unless
sooner terminated as provided in Section 8 of this Agreement (the “Employment
Period”).


3.        Position and Duties.


(a)       During the Employment Period, the Executive shall serve as the Chief
Executive Officer of the Company and shall have such duties and responsibilities
as are consistent with such office, and as otherwise may be prescribed by the
Board of Directors of Birch Branch, Inc. or its successor (the “Board”) from
time to time.


(b)       During the Employment Period, the Executive shall perform and
discharge his duties and responsibilities well and faithfully and in accordance
with the terms and conditions of this Agreement, and shall devote his best
talents, efforts and abilities to the performance of his duties hereunder.



 
 

--------------------------------------------------------------------------------

 

(c)       During the Employment Period, unless otherwise approved by the Board,
the Executive shall devote substantially all of his business time, attention and
energy to performing his duties and responsibilities hereunder and shall have no
other employment except by the affiliates of the Company and no other outside
business activities whatsoever; provided, however, that the Executive shall not
be precluded from making passive investments which do not require the devotion
of any significant time or effort.
 
4.        Compensation. The Executive acknowledges and agrees that he is not
entitled to compensation, whether cash, options or other compensation, to the
extent he is entitled to or receives such compensation under his employment
agreement with Birch Branch, Inc. or its successor.


5.        Benefits. The Executive acknowledges and agrees that, except the
statutory social insurances and benefits required under the laws and regulation
of China, he is not entitled to benefits to the extent he is entitled to or
receives such benefits under his employment agreement with Birch Branch, Inc. or
its successor.


6.        Vacation. The Executive shall be entitled to paid vacation during each
full calendar year of the Employment Period of a duration provided by the
Company generally to its Executives (and a pro rata portion thereof for any
portion of the Employment Period that is less than a full calendar year);
provided, however, that no single vacation may exceed two consecutive weeks in
duration.


7.        Termination. The employment of the Executive hereunder may be
terminated prior to the expiration of the Employment Period in the manner
described in this Section


(a)       Termination upon Death. The employment of the Executive hereunder
shall terminate immediately upon his death.


(b)       Termination upon Disability. The Company shall have the right to
terminate this Agreement during the continuance of any Disability of the
Executive, as hereafter defined, upon fifteen (15) days’ prior notice to the
Executive during the continuance of the Disability.


(c)       Termination by the Company Without Good Cause. The Company shall have
the right to terminate the Executive’s employment hereunder without Good Cause
(as such term is defined herein) by written notice to the Executive.

 
 

--------------------------------------------------------------------------------

 

(d)       Termination by the Company for Good Cause. The Company shall have the
right to terminate the employment of the Executive for Good Cause by written
notice to the Executive specifying the particulars of the circumstances forming
the basis for such Good Cause.
        
(e)       Voluntary Resignation by the Executive. The Executive shall have the
right to voluntarily resign his employment hereunder for other than Good Reason
(as such term is defined herein) by written notice to the Company.


(f)        Resignation by the Executive for Good Reason. The Executive shall
have the right to terminate his employment for Good Reason by written notice to
the Company specifying the particulars of the circumstances forming the basis
for such Good Reason.


(g)       Termination Date. The “Termination Date” is the date as of which the
Executive’s employment with the Company terminates. Any notice of termination
given pursuant to the provisions of this Agreement shall specify the Termination
Date.


(h)       Certain Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:


(i)        “Disability” shall mean an inability by the Executive to perform a
substantial portion of the Executive’s duties hereunder by reason of physical or
mental incapacity or disability for a total of one hundred twenty (120) days or
more in any consecutive period of three hundred and sixty five (365) days, as
determined by the Board in its good faith judgment.


(ii)        “Good Cause” as used herein, shall mean (A) the commission of a
felony, or a crime involving moral turpitude, or the commission of any other act
or omission involving dishonesty, disloyalty, or fraud with respect to the
Company; (B) conduct tending to bring the Company or any of its affiliates into
substantial public disgrace or disrepute; (C) substantial and repeated failure
to perform duties as reasonably directed by the Board; (D) gross negligence or
willful misconduct with respect to the Company or any of its affiliates; or (E)
any material misrepresentation by the Executive under this Agreement; provided,
however, that such Good Cause shall not exist unless the Company shall first
have provided the Executive with written notice specifying in reasonable detail
the factors constituting such Good Cause, as applicable, and such factors shall
not have been cured by the Executive within thirty (30) days after such notice
or such longer period as may reasonably be necessary to accomplish the cure.


(iii)       “Good Reason” means the occurrence of any of the following events:

 
 

--------------------------------------------------------------------------------

 


(A)      the assignment to the Executive of any duties inconsistent in any
material respect with the Executive’s then position (including status, offices,
titles and reporting relationships), authority, duties or responsibilities, or
any other action or actions by the Company which when taken as a whole results
in a significant diminution in the Executive’s position, authority, duties or
responsibilities, excluding for this purpose any isolated, immaterial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;
        
(B)      a material breach by the Company of one or more provisions of this
Agreement, provided that such Good Reason shall not exist unless the Executive
shall first have provided the Company with written notice specifying in
reasonable detail the factors constituting such material breach and such
material breach shall not have been cured by the Company within thirty (30) days
after such notice or such longer period as may reasonably be necessary to
accomplish the cure;


(C)      any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement.


(D)      A Change in Control whereby:
        
(i)        A person (other than a person who is an officer or director of the
Company on the Effective Date) becomes, or obtains the right to become, the
beneficial owner of the Company’s securities having fifty one percent (51%) or
more of the combined voting power of then outstanding securities of the Company;


(ii)       The Company consummates a merger in which it is not the surviving
entity;


(iii)      All or substantially all of the Company’s assets are sold;


(iv)      The Company’s shareholders approve the dissolution or liquidation of
the Company.        


8.        Obligations of Company on Termination or Resignation. If you are
terminated by the Company without Good Cause, if you resign from the Company for
Good Reason, you will be entitled to receive as severance (a) the Base Salary
for a period of twelve months, and (b) all options granted but not yet vested
shall immediately vest and shall be exercisable.



--------------------------------------------------------------------------------




9.        Covenants of the Executive.


(a)       Confidentiality.


(i)        The Executive recognizes that the Executive’s position with the
Company is one of trust and confidence. The Executive acknowledges that, the
Company has devoted substantial time and effort and resources to developing the
Company’s business and clients, and that during the course of the Executive’s
employment with the Company, the Executive will necessarily become acquainted
with confidential information relating to the clients or potential clients
(including names, addresses and telephone numbers) of the Company, and the
Company’s investments or potential investments in and/or financings and/or
potential financings to be provided to these clients or potential clients, and
trade secrets, processes, methods of operation and other information, which the
Company regards as confidential and in the nature of trade secrets
(collectively, “Confidential Information”). The Executive acknowledges and
agrees that the Confidential Information is of incalculable value to the Company
and that the Company would suffer damage if any of the Confidential Information
was improperly disclosed.


(ii)        The Executive recognizes that because of the opportunities and
support so provided to the Executive and because of Executive’s access to the
Company’s Confidential Information, Executive would be in a unique position to
divert business from the Company and to commit irreparable damage to the Company
were Executive to be allowed to divulge any of the Confidential Information.


(iii)      The Executive covenants and agrees that the Executive will not, at
any time during or after the termination of the Executive’s relationship with
the Company, regardless of whether termination is initiated by either Executive
or the Company, reveal, divulge, or make known to any person, firm or
corporation, any Confidential Information made known to the Executive or of
which the Executive has become aware, regardless of whether developed, prepared,
devised or otherwise created in whole or in part by the efforts of the
Executive, except and to the extent that such disclosure is necessary to carry
out the Executive’s duties for the Company. The Executive further covenants and
agrees that the Executive shall retain all Confidential Information in trust for
the sole benefit of the Company, and will not divulge or deliver or show any
Confidential Information to any unauthorized person including, without
limitation, any other employer of the Executive, and the Executive will not make
use thereof in an independent business related to the business of the Company;
provided, however, that the Executive has no obligation, express or implied, to
refrain from using or disclosing to others any such knowledge or information
which is or hereafter shall become available to the public other than through
disclosure by the Executive.

 
 

--------------------------------------------------------------------------------

 
 
(iv)      The Executive agrees that, upon termination of the Executive’s
employment with the Company, for any reason whatsoever, or for no reason, and at
any time, the Executive shall return to the Company all papers, documents and
other property of the Company placed in the Executive’s custody or obtained by
the Executive during the course of the Executive’s employment which relate to
Confidential Information, and the Executive will not retain copies of any such
papers, documents or other property for any purpose whatsoever.


(b)       Non-Competition. The Company is in the business of processing coal,
manufacturing coke and the by-products of coke (the "Business"). Executive
acknowledges that during his employment with the Company he will become familiar
with trade secrets and other information relating to the Company and its
Business, and that his services have been and will be of special, unique and
extraordinary value to the Company. Therefore, Executive agrees that, during the
Employment Period, and for one (1) year thereafter (collectively, the
“Non-Compete Period”), he will not directly or indirectly own, manage, control,
participate in, consult with, render services for, or in any other manner engage
in any business, or as an investor in or lender to any business (in each case
including, without limitation, on his own behalf or on behalf of another entity)
which competes either directly or indirectly with the Company in the Business,
in any market in which the Company is operating, or is considering operating at
any given point in time during the Employment Period, or as of the end of the
Employment Period if the Employment Period has ended. Nothing in this Section
9(b) will be deemed to prohibit the Executive from being a passive owner of less
than 5% of the outstanding stock of a corporation engaged in a competing
business as described above of any class which is publicly traded, so long as
Executive has no direct or indirect participation in the business of such
corporation.


(c)       Work Product. The Executive agrees that all innovations, inventions,
improvements, developments, methods, designs, analyses, drawings, reports, and
all similar or related information which relate to the Company’s Business, or
any business which the Company has taken significant action to pursue, and which
are conceived, developed or made by the Executive during the Employment Period
(any of the foregoing, hereinafter “Work Product”), belong to the Company. The
Executive will promptly disclose all such Work Product to the Board and perform
all actions reasonably requested by the Board (whether during or after the
Employment Period) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments).
        

 
 

--------------------------------------------------------------------------------

 

(d)        No Conflict. The Executive represents and warrants to the Company
that the Executive is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any other person or
entity or any other agreement which would prevent or limit his ability to enter
into this Agreement or perform his obligations hereunder.


10.       Severability. Should any provision of this Agreement be held, by a
court of competent jurisdiction, to be invalid or unenforceable, such invalidity
or unenforceability shall not render the entire Agreement invalid or
unenforceable, and this Agreement and each other provision hereof shall be
enforceable and valid to the fullest extent permitted by law.


11.       Successors and Assigns.


(a)        This Agreement and all rights under this Agreement are personal to
the Executive and shall not be assignable other than by will or the laws of
descent. All of the Executive’s rights under the Agreement shall inure to the
benefit of his heirs, personal representatives, designees or other legal
representatives, as the case may be.


(b)        This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Any entity succeeding to the business of
the Company by merger, purchase, consolidation or otherwise shall assume by
contract or operation of law the obligations of the Company under this
Agreement.


12.       Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of China.


13.       Arbitration. Any controversy or claim arising out of or relating to
this Agreement or the breach hereof shall be settled by arbitration by and in
accordance with the laws and regulations of China.
        
14.       Modification; Waiver.


(a)        This Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Company and the Executive or in the case of a waiver, by the party against
whom the waiver is to be effective. Any such waiver shall be effective only to
the extent specifically set forth in such writing.


(b)        No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 
 

--------------------------------------------------------------------------------

 


15.       Headings and Word Meanings. Headings and titles in this Agreement are
for convenience of reference only and shall not control the construction or
interpretation of any provisions hereof. The words “herein,” “hereof,”
“hereunder” and words of similar import, when used anywhere in this Agreement,
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear, unless the context otherwise requires. The singular shall include
the plural unless the context otherwise requires.         


16.       Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received counterparts
hereof signed by the other party hereto.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed in
its corporate name by one of its officers duly authorized to enter into and
execute this Agreement, and the Executive has manually signed his name hereto,
all as of the day and year first above written.
 
Hennan Shuncheng Group Coal Coke Co., Ltd.
 
Authorized representative (Signature):

 
  (Signature):/s/ Wang Xinshun
                  Wang Xinshun

 
 

--------------------------------------------------------------------------------

 